Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 12 withdrawn
Claims 2-4 canceled
Claims 1 and 5-11 elected and pending 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2016/0079054 A1) in view of Blalock (PG Pub 2007/0082468 A1).
Consider Claim 1, Chen teaches the process of forming film on the substrate such as silicon nitrate film using atomic layer deposition process (abstract). 
Chen teaches the process of forming silicon nitride film using repeated PEALD cycle up to 500 times, where in each cycle contain first phase and second phase. In the first phase includes the process of applying silicon precursor/raw material gas, and where in the second phase include three plasma steps with purge gas steps in between. The three plasma steps includes first plasma step using H2 and N2 for duration of 6 seconds, followed by first purge step using H2 for 4 seconds, followed by second plasma step using H2 for duration of 4 seconds, followed by second purge using H2 and N2 for 4 seconds, followed by third plasma step using H2 and N2 for duration of two seconds, followed by a final purge step of the cycle (figures 18 and 19 B, [0342]).
To summarize Chen’s process, the following table is used to show the detailed steps for a basic two cycles process;




Stage
First cycle
First phase
Silicon precursor
Raw gas
A

Second phase
First plasma step
H2+N2 plasma
B


First purge step
H2 gas
C


Second plasma step
H2 plasma
D


Second purging step 
AND
Supply of reaction gas
H2 
+
N2 gas 

E


Third plasma step
H2+N2 plasma
F


Third purge step
H2+N2 gas
G
Second cycle
First phase
Silicon precursor
Raw gas
H

Second phase
First plasma step
H2+N2 plasma
I


First purge step
H2 gas
J


Second plasma step
H2 plasma
K


Second purging step 
AND
Supply of reaction gas
H2 
+
N2 gas 

L


Third plasma step
H2+N2 plasma
M


Third purge step
H2+N2 gas
N


Chen does not teach the plasma irradiation with the deuterium Plasma.
However, Blalock is in the ALD process of using first gas precursor and second gas precursor (abstract, claim 1) teaches the process of flowing hydrogen gas (claim 1), where the hydrogen gas comprise the deuterium (claim 10), where the plasma process is applied to the flowing of hydrogen with deuterium generating hydrogen with deuterium plasma [0035].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen with Blalock to add deuterium to the Hydrogen and generate plasma of deuterium with hydrogen, with reasonable expectation of success.
The combined Chen (with Blalock) teaches the supplying of raw material gas in first phase in stage A, followed by the process of second phase including the deuterium with hydrogen plasma process (first and second plasma process) in stages B and D then the supply of reaction gas (nitrogen gas) in stage E, then the supplying of deuterium plasma process (third plasma process) stage F (Chen, [0342] and Fig. 18).
To summarize the combination of Chen (with Blalock) process, the following table is used to show the detailed steps for a basic two cycles process;




Stage
First cycle
First phase
Silicon precursor
Raw gas
A

Second phase
First plasma step
D2+H2+N2 plasma
B


First purge step
H2 gas
C


Second plasma step
D2+H2 plasma
D


Second purging step 
AND
Supply of reaction gas
H2 
+
N2 gas 

E


Third plasma step
D2+H2+N2 plasma
F


Third purge step
H2+N2 gas
G
Second cycle
First phase
Silicon precursor
Raw gas
H

Second phase
First plasma step
D2+H2+N2 plasma
I


First purge step
H2 gas
J


Second plasma step
D2+H2 plasma
K


Second purging step 
AND
Supply of reaction gas
H2 
+
N2 gas 

L


Third plasma step
D2+H2+N2 plasma
M


Third purge step
H2+N2 gas
N


Regarding the claimed limitation “wherein processing the substrate with hydrogen plasma is executed before the processing the substrate with the deuterium plasma”; the combined Chen (with Blalock) teaches the substrate is processed at stage B where the substrate is being processed with plasma including hydrogen plasma before stage D where substrate is being processed with plasma including deuterium plasma.
Regarding the claimed limitation “wherein processing the substrate with hydrogen plasma is executed after the processing the substrate with the deuterium plasma”; the combined Chen (with Blalock) teaches the substrate is processed at stage D where the substrate is being processed with plasma including hydrogen plasma after stage B where substrate is being processed with plasma including deuterium plasma.
Regarding the claimed limitation “wherein the processing the substrate with the deuterium plasma is executed after the supplying a raw material gas and before the supplying a reaction gas”; the combined Chen (with Blalock) teaches processing the substrate with plasma including deuterium plasma at stage B after the supplying of the raw material gas at stage A, and before the supplying of reaction gas at stage E.
Regarding the claimed limitation “wherein the processing the substrate with the deuterium plasma is executed after the  supplying a reaction gas and before the supplying a raw material gas”; the combined Chen (with Blalock) teaches processing the substrate with plasma including deuterium plasma at stage F, after the supplying of the reaction gas at stage E and before the supplying of the raw gas at stage H.
Consider Claim 5, Regarding the claimed limitation “wherein processing the substrate with hydrogen plasma is performed before the processing the substrate with the deuterium plasma”; the combined Chen (with Blalock) teaches the substrate is processed at stage B where the substrate is being processed with plasma including hydrogen plasma before stage D where substrate is being processed with plasma including deuterium plasma.
Consider Claim 6, Regarding the claimed limitation “wherein processing the substrate with hydrogen plasma is performed after the processing the substrate with the deuterium plasma”; the combined Chen (with Blalock) teaches the substrate is processed at stage D where the substrate is being processed with plasma including hydrogen plasma after stage B where substrate is being processed with plasma including deuterium plasma.
Consider Claim 7, the combined Chen (with Blalock) teaches the supplying of raw gas and reaction gas forming a film by reacting with each other using plasma activation/decomposing process (Chen, abstract).
Consider Claims 8-10, the combined Chen (with Blalock) teaches the raw material gas is silicon precursor includes halogen, silicon precursor such as H2SiI2 (Chen, [0118]), and reaction gas such as nitrogen gas (Chen, [0122]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2016/0079054 A1) in view of Blalock (PG Pub 2007/0082468 A1), and in further view of Yan (PG Pub 2019/0348271 A1).
Consider Claim 11, the combined Chen (with Blalock) teaches the previously disclose in claim 8, where the raw material gas include silicon precursor such as H2SiI2 (Chen, [0118]) for forming silicon nitride film (Chen, abstract). 
The combined Chen (with Blalock) does not teach the use of silicon precursor such as H2SiCl2.
However, Yan is in the process of forming silicon nitride film (abstract) using PEALD process [0033], teaches the process of using silicon precursors such as diiodosilane H2SiI2 and/or dichlorosilane H2SiCl2 [0078].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen (with Blalock) with Yan to use dichlorosilane instead of diiodosilane in the process of forming silicon nitride film in an PEALD process, with reasonable expectation of success.

Response to Arguments
Applicant’s arguments, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1 and 5-11 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen with Blalock. 

The applicant argued against the combined prior arts, on the ground that the combined prior art failed to disclose “processing the substrate with hydrogen plasma, wherein the processing the substrate with hydrogen plasma is executed before or after the processing of the substrate with the deuterium plasma”.
However, the combined prior arts of Chen with Blalock disclose the plasma processing with both hydrogen and deuterium. Therefore, in the above table, stage B include hydrogen plasma and is performed before stage D which include deuterium plasma. Additionally, stage B also include deuterium plasma and is performed before stage D which include hydrogen plasma. Therefore, meeting both limitations. 

The applicant argued on the ground that the amount of deuterium absorbed would result in low concentrations of contaminants, leading to removal of large amount of impurities.
However, the claims do not recite an amount of deuterium absorbed within the film, nor the resulting of a low concentration of impurities after the deuterium plasma process.

The applicant argued against the prior rejection, on the ground that “first plasma process” corresponds to “hydrogen plasma” and that “second plasma process” corresponds to deuterium plasma”. 
However, the combined arts was used to have a mixture of deuterium plasma and hydrogen plasma during the same plasma processes, including first plasma process and second plasma process. Additionally, in paragraph (C) above, it was stated “to use deuterium plasma (instead or with) hydrogen plasma”. Therefore, the combination would lead to having deuterium plasma mixture “with” hydrogen plasma in any plasma process.

The applicant argued against the attached figure 18 and referenced [0332], on the ground that Chen does not disclose that two or more steps of the three step plasma exposure expose the substrate to hydrogen plasma.
However, as addressed above, the combined arts result in having a mixture of deuterium plasma with hydrogen plasma in the plasma processes. 

The applicant argued against the prior art of Chen, on the grounds that “first plasma process” and “second plasma process” does not expose the substrate to deuterium plasma or hydrogen plasma, and necessarily expose the substrate to nitrogen plasma.
However, as explained above, the plasma processes expose the substrate to a mixture of hydrogen plasma and deuterium plasma. Moreover, the claims do not restrict the process to expose the substrate during the nitriding process to a deuterium plasma without nitrogen plasma, as argued.

The applicant argued against the “timing of the processing” and “timing of the supplying”.
However, the claims do not required such “timing” of processing of the substrate nor supplying of the raw gas nor supplying of reaction gas. Moreover, the claims do not restrict or require the overlapping of any processes.

The applicant argued against Blalock, on the ground that Blalock’s process with a mixture of hydrogen plasma with deuterium plasma for a metal–halide precursor gas.
However, the combination of the two arts is for the use of a mixture of hydrogen plasma with deuterium plasma instead of hydrogen plasma only.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718